Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 1 of 14

memo

To: Jim Gillis and Prosecution Team in U.S. v. Rafiekian
From: Sidney Powell and Michael Flynn Defense Team
Date: June 27, 2019 [CORRECTED]

Subject: Privileged Material from Covington & Burling Flynn File

We have transmitted to you two nonprivileged items of interest that we
discovered during our review of some of the materials we received from
Covington & Burling as successor counsel in the Michael Flynn representation.

In the spirit of full cooperation, and to further allay your concerns about
communications between our client and his former counsel, we now transmit to
you 8 handwritten pages of the notes of the initial interview of Michael Flynn by
Covington & Burling, which occurred on January 2, 2017. Also attached to this
memo are 2 typewritten pages that we produced yesterday; they decipher some of
what is contained in the handwritten notes.

These notes are obviously protected by Michael Flynn’s attorney-client privilege,
and we are waiving that privilege only for purposes of this proceeding, and only
with respect to FARA-related matters.
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 2 of 14

memo

To: Jim Gillis and Prosecution Team in U.S. v. Rafiekian
From: Sidney Powell and Michael Flynn Defense Team

Date: September 27, 2019
Subject: Privileged Material from Covington & Burling Flynn File

We have transmitted to you two nonprivileged items of interest that we
discovered during our review of some of the materials we received from
Covington & Burling as successor counsel in the Michael Flynn representation.

In the spirit of full cooperation, and to further allay your concerns about
communications between our client and his former counsel, we now transmit to
you 8 handwritten pages of the notes of the initial interview of Michael Flynn by
Covington & Burling, which occurred on January 2, 2017 as well as 2 handwritten
pages from the Covington & Burling notes concerning a phone conference with
Michael Flynn on February 14, 2017. Also attached to this memo are 2
typewritten pages that we produced yesterday; they decipher some of what is
contained in the handwritten notes.

These notes are obviously protected by Michael Flynn’s attorney-client privilege,
and we are waiving that privilege only for purposes of this proceeding, and only
with respect to FARA-related matters.

MTF-EDVA00046
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 3 of 14

 

 

 

 

AC -uP- Pee
sr
a Me Ary _ _ - -
bythe = yet bry - Be ei fo -
a | [lei suce nom Wese Sey hoe! Ye Sur Ba~xhyw-, _

 

 

 

— a Muse, canth — Qaryn deoclagect

 

 

 

 

| loi. las Cm Sacre, - hee fre A tt. | |
3 gly

 

 

@ bob at ee

ae Weing. iL = awdiurtematk — Fig

ne pny hme Mikes ob firmed a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— fle inin danlegrat > Sole or pil

ne —T a _ - a =
oe L Py ve Ler. = fife

a eee

See 1 Apso Ab bohiin = Lene Ge Veda sjl A Goan: or. Creel
ae Fi, Zien We. ~Lrde Aner Me. Gee,
a 11. coll [Yt Asuna hery. _
i BEL ee
a | Lan If _hb- Love. fast Caaf.

 

 

 

Gk take i, ohh har unl on Tsk,

 

 

 

— Wein, Conk 7 he
ites ual eens te hewn Gab cn hh
_- bet sin Tita oO <—__

 
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 4 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

_ | hide, heo LEC _for _ br oka a,“ Seals
|
| Wijen = Len nein + BS nde l a

—|— =~ Bo art Olens
aa Coa le Dowty & Ak L a.

 

 

 

 

—) Mew Creitin, Wh, Ton Raw pL

pe Ppa — Ls nove
ise Len he vin A £IC- 2

 

 

 

 

 

 

 

| — Cosahe me b ce ot he —
| Geb Pe. Fd, My phe tah, fh
Width of ov chy ?

 

 

 

 

 

 

 

 

 

 

| bg i Kh perk oc Ste Se, a
———s te a fh ia ghey of Tew ha, ws Me - CN 6A oe
= Aue od Men ol Tcrapach bn me? Prrec ys
——___| fit bro foes Again Ae : oe _ =
32> - UT Minthes ee

 

MTF-EDVAO0048
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 5 of 14

|

 

 

Me os _in_b lg pomal - Lf
bagi f rab & Area a. bow wd ch ult os da
Meech fran hen 00 fey Alpe nie freiny
SD mendes ble Coy,
ecto. — low on fir, 1a Tete,

 

 

 

 

 

 

 

ee
: fe Virde -

 

 

Gib Keembh lod dour 7 Oro her. ep ME

| Dede yet he ore Bo
i Hee he tet beh oh Bo
| Ce yl fi ffm him

ee |e Cen i a
tp Fie Coan} 5 — MN; be oo te, oe
= : ‘ Me les Cf Cats h Fheois tot az 4

Se Virtcw ee
ee ; = = -

se _| ke - Hee Sime Saif _ -
a | =

 

 

 

 

 

 

= I!
= ee a MTE-EDVAQ0049

 
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 6 of 14

be eed hi Tedd parcels?

Mel - Ma he jab Gus tare othe. weeil” ae Covfecg~
—| Rhea cel thet a ewe OC fit doe
! Mes sok yey be

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a — fortes Gul - Casas = Me anlu, -
- GAtnin- s cong (
: by nt table Uy epe ~ lolr reer New FED
r A... b- Prismaiby 0: ol £ ts found, bese of ow th. rye —_
a fiom ay fed Bik wes cn log

 

| Ke. Sten he Contre t - GSinh, ol- waan
! . . ber wbeincd hin ad piped Cr ded

 

 

 

 

 

 

 

 

 

 

 

 

Met Mer eno) fat thre Aherhe re
—______| Muke Oe ds
} & - Pieden sp avt Lririnct woken ty. —— _
Soha Canon tts OS
a a |
Beep hare = a
SS kA - Ae tusk Fim uj, ——s _ _ 7
tt Ae - oboe Bats t bs &, Bi ax
I pk tae tage Til Min ee
—_____ Sate cn the Carty hh divest ee

 

 

_ | gL. pet ool tlaane Aetesr Ln fle anart helt ;
- | a gs a

 

— al oo . MTF-EDVAQ0050

 
Case 1:17-cr-00232-EGS Document 98-7

 

 

— _
el (afr de hits h Aja :

 

ee | kb. 0.4 kd - Qn CPI

Filed 07/11/19 Page 7 of 14

 

ee Et ~ ee Abihines
: ke

 

 

 

ph Comhn

- (ep tae © he 4 he wh £ fut rr
| lve Y % heir tur. & Mec poke of:

 

 

/ ad ef ty dh

 

 

 

 

 

oe ‘ wy n ie t
Ma ee bd mt 7
ar il. 7 yw: _ _
| Kv- ae aaked BA.  Obe ;
ee | eso WB Aly pe tee Aud Coon

 

 

| fil ts hh
7

Miba Ros dm Leapapill ty NUE

 

 

 

WELT ar Anicn aa A

 

La

7 ———

 

che ch ae marks

= | Contact eh he 9a dang
— = { sik Ad at of Gots Mite

a TE. Corte Monn
_ Mel - tet po
_ |

 

 

a KV = lhsen bes overs. Cortrcliiled 4 ee ()

 

_ | hr ov, - Cert en”

th

— a em few ws dh ff lok

 

tm 5 Gree deed
St povk [a mat tncy

See _ MTF-EDVAQ0051

 
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 8 of 14

|

wv Blan = etl) he Torry -
Mle Corel on A A. ere, | a

7a fina! paid  ~ Fe bon mh,

KI Min hoe ae MEL | — Ayeol F oe

 

 

 

 

 

 

 

free bun. Merit,
SS | bob kelly - Sab fra there, : Lamast abd. A fee prsjol” a
_ | (nyweanecr £ bel, baal id = Png Mike Lapied

 

 

 

fk CM bom Jomene 3 pe Aged -

 

: RAR edits — pelewer & othe lonype

 

 

 

 

 

|
= | Me / Toly 19  Concahee a

| a Dd tae Speeds on OC - —
_ K& oe -
| mA TY cajek. Corm  o/ By om om tins hee es, ee

 

 

 

 

 

 

 

 

 

fhiyen Jecd =A fl or Cb So enk SI Aes backe
—_____| ae lAnd bln te ox cone teat
| 2 = pte Aah! a hare —__
| KY = T nateo! hej ow ee _
Mt Fie she wm Mee WO

peer. We bee the bch yp te he fr Fab pote) :
Lf ~ pate A Pte de ni le a

= == = ————MTF-EDVA00052 =

 

 

 
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 9 of 14

 

 

 

MER Oi ld J
ee Sb dr a dele es ok Avene, ee
ee oe a
7 | Ec . Ob Gg jt a

 

 

fhe? - Ye fed by Met Alu bey Lone, |.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- | RE~ Do eh Aimee, pible
— | Starz? i
| Me 2- Ide. eto A lech lta f - bn ten, __ A«ster /
—| bl At erre | _ ————e _ a
_ a KV- Lb sl ech Sey the & chen =
byryd pw of ie. : : - oe
a
MZ. Me det bry eoyber bo prohs
— eee _
ee | Kk - ad.

 

 

|

| MES - beaks ok yp bbe the ela how, St wi -

= ee

ee ane lite pri soa lo Tne pop trled Clacbe- Hthed,

— - wie Aatn A eis edge

—_— = fe fPrldba} Morhabns Opn poe l. Mx lac, am al _ MAD
a bas bh Rone :

sit Gl eae GBliy Leia oo

MTF-EDVA00053

 

 

 

 

 

——} -
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 10 of 14

| hee Leyak & Tove? - / /
—- 1 Mine) = booit Lene ehohen fe ib pl 2 ge fh d- -
—— RE Po — Tex _ Bar lobe
| Leni, hae Moye ~ Ae bg of alex chide

| ek we fol, reduc §

 

 

 

 

 

 

 

 

 

 

 

 

_ - bebe Senet ay ekg = : a
he - Aye den Oe

— ME - Toh hn tt Lo oles chon - le Lye pent oft

oe | he. frak halt — — —

— | Agt - Ne hd. a -

 

| Tehek  AL oe x ‘tile. a £_pjel Lewblone p priet
= Leek 2 - Elim fab efile — aa
KK ae heh pee od ot L

os UE = lain Say doled Cle mle chhe. a

A Hak Cox, Splve Cownlhy 2 had ple tn eth

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ diene chal the Hhapeiog A up ed | _

__ | -

a ( Have Von frecly eC Cia war he :

fe | OO
; (187 oo oo —————— = ==

- = Breale fe nd Lourmeath _ 7

| eas : 7

a

a — __ _

—_——_—_-—— — _ = = — — — MTE-EDVA00054
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 11 of 14

i

—_—— i ky- @ Ape he Le Bre. 2-14-/7 4:3O pr
Duman  gusf dy f, ‘ok 2. bean . _ bk, KY M Fe lor. 4

 

YY Bed fe pemel mare cree holla,
LK- Dew lado, Call HA BA my oll.
[im 4 blatant talemen - Lah
Pvile cla reysbbin . EE rains. ct Cot
a hen tlhin 2” he hed Gl cat Gb alan Ae ke dlke,
a Med ibs Ae a SeLpoge Aces 0

Low Kl paititle thet Ht fok Ge Lb Lois Sug

 

 

— foes Lf clas tyr reyes . Leena el Gals t fw dliigg
| Seforna Less hbaly
1 WE bealledag ?
4k = ul.

 

Mein fare ax we. Rio thee i Len ha. opel A Ke,
Exh Th tt 7 ok _
pht- we pote — ante fa bb
Tele pag (neule-@A, Gte oil Gell.
Gun ft a eu ee he ode Wik bss» Ala. A Fac key
Lab if peek i LedenGer — tel bh Crfderce.
bp. ba Y dobhba ba, Spm = petd Tha. Ca backs
Op- eg OA Sone. baie ——> he (omen ee
DA aal i Trl ask dloowdks, ad nbd tfitia- Senay
ee bal Jer lylt. — fipe tanttr,. at nbhdon
Gin vite - Flys L Cafes donisne p GMs eiglae durclolel,
Le tontd r, A) Laat. atulh r _furiisae, Coubl. phi we.
oi

 

 

whl ai = LA wg &

Medhi_sdoem ees Misi st

MTF-EDVAQ0055
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 12 of 14

- fon poh hed t
bet
a
ME faliy Cole «Leyla fr
4 Snect Maig fo fe, be pearecin — OPK inleaneched
Rk. Fiche hie with fhe de# . -
Mb lewel dock hove she abil
Ce te toplore ?
_bdelrone Ag. fhe ascend
— I Lat fark car elke Stil Cele Seeconer th tig positon
| Goprb oplorhen off oa stile
M Carell of public rleweitr« Lecenccbed. Com et Vor becke.

 

~ MTF-EDVA00056
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 13 of 14

Selected Covington notes from January 2, 2017, taken by Brian Smith by hand:
Flynn told Covington from the outset:
@2. “Aquim [sic] set up meeting in September.
Minister of Turkey in NY for UNGA.
Met 2 ministers — Transportation and Foreign
Me, Woolsey, Aquim [sic], Bijan —
30-45 mins.”
@3. Kelner asked about: Gulen?
Flynn replies: “They did. [brought him up].
@4. “Re ___ into Gulen —

 

Project confidence 75 pp report re: Gulen.

Plan for on what they found, based on the report.”
MF: “Other emails that show details.”
RK: “oped and xxxx sleeper networks, plus criminal referrals, changes context
@5. MF: “Left details to Bijan.”
@7. RK: oped.

MF: Wanted it to go before the election. Shipped out

Hill picked it up.

I’ve been very strong on Gulen. Taxpayer funded Charter Schools.

Russia trying to drive wedge.

Friend in need is friend indeed — my title.

Published -------- on my part. Admin losing our ally -NATO

Losing to Russia.

Gulen was creating tension.”

ook

@. 8.

MTF-EDVA00057
Case 1:17-cr-00232-EGS Document 98-7 Filed 07/11/19 Page 14 of 14

RK: Whose idea?
MF. Jointly to do it. I offered ideas — he had other people edit.
RK: First draft
MF: He did [Bijan]
Talked about ways to do project Confidence project.

%* ok

KV: Hank Cox. ... had role in edit.

MTF-EDVA00058
